Citation Nr: 0415394	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disabilities of the 
veins in the legs.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from October 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision review officer 
rating decision of the St. Petersburg, Florida Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claim for service connection for 
bilateral hearing loss.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded for a VA examination to determine 
the nature of the veteran's current disabilities 
resulting from disorders of veins in the legs.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and include an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

Service medical records from October 1942 indicate that the 
veteran entered service with varicose veins.  On his entrance 
physical examination, it was noted that the veteran had 
varicose veins, medial aspect, right thigh, moderate, N.S.  
The veteran was admitted to the hospital in December 1942 for 
ligation and retrograde injection of the greater saphenous 
vein of the right leg.  These records also indicated that the 
veteran's condition at the time of discharge was very 
satisfactory and his wound healed well.  Clinical records 
from January 1943 indicate that the veteran had suffered from 
varicose veins for 4 years prior to service.  On the 
separation examination in November 1945, when asked about the 
veteran's varicose veins, the physician noted that there were 
no residuals.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: 

1.  The veteran must be scheduled for a VA arteries and 
veins examination to determine the nature and likely 
etiology of his varicose veins.  The claims folder, to 
include all evidence added to the record and a copy of 
this REMAND should be made available to the examiner in 
conjunction with the examination.  The examiner should 
undertake any tests determined to be appropriate to 
answer the questions below.

The examiner is asked to respond to each of the 
following items:

a.  State the diagnoses of all current disabilities 
associated with the veins in the veteran's legs, to 
include scars or any other residuals of the 
ligation he underwent in service in December 1942.

b.  For all disabilities identified in (a), state 
as precisely as possible the time of onset of such 
disabilities.

c.  If any current vein disability had its onset 
before service, for each such disability, state 
whether the disability increased in severity beyond 
the natural progression of such disability while 
the veteran was in service?

2.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the 
satisfaction of the veteran, he should be furnished a 
Supplemental Statement of the Case regarding service 
connection for a lung disorder that includes all 
additional applicable laws and regulations, and the 
reason for the decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



